DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s arguments filed May 18, 2021.  Claims 1-20 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1-4, 7-12, and 14 as being anticipated by MacBeath et al (US 2003/0026739 A1) is withdrawn in view of applicant’s arguments.
	Rejection of claims 5, 6, 17, and 19 as being unpatentable over MacBeath et al (US 2003/0026739 A1) in view of Dunnington et al (US 6,376,256 B1) is withdrawn in view of applicant’s arguments.
Rejection of claim 13, 18, and 20 as being unpatentable over MacBeath et al (US 2003/0026739 A1) in view of Brown (USP 6,037,168) is withdrawn in view of applicant’s arguments.
Rejection of claims 15 and 16 as being unpatentable over MacBeath et al (US 2003/0026739 A1) is withdrawn in view of applicant’s arguments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the device, kit, or method of claims 1, 8, and 14, specifically wherein the device and kit comprises an open bottomed multi-well plate, a porous capillary membrane, and a planar spacer that comprises apertures, wherein the positioning and size of the apertures matches .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        June 4, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798